Bishop, J.
It is the contention of plaintiff that he is *728and at all times has been, the real owner of the property, that he bought it for his own use and benefit, and that he caused title to be made in the name of his son solely because of his understanding at the time that by so doing he could defeat the seizure of the property under condemnation proceedings then threatened by a railway company, whose right of way adjoined. The defendants, on the other hand, rely upon the facts that the deed was procured by plaintiff to be executed in the name of the son, and by plaintiff caused to be recorded, as constituting a completed gift of the property. That delivery of the deed or instrument of conveyance is essential to the transfer of title to real estate is well-settled doctrine. The rule involves an elementary principle, and we need not cite the authorities. And, generally speaking, delivery must be made to the grantee, or some person authorized by him to- receive it. Thus where, by agreement between the parties, a deed is deposited for record by the grantor, it has been held that the recorder is thereby made the agent of the grantee, and delivery to him operates to complete the transfer. Cobb v. Chase, 54 Iowa, 253; Richardson v. Grays, 85 Iowa, 152. Where, as in the instant case, a conveyance is made, or procured to be made, by a parent to his child, and no agreement is shown respecting delivery, it has been held that a completed transfer may be accomplished by the deposit of the instrument of conveyance for record by the parent. But in all such cases the question becomes one of intention. In Davis v. Davis, 92 Iowa, 153, which presented a state of facts very similar to those in the case before us, we said: “ Did he intend to make a complete transfer of title of the property by filing the deed for record, or was his act for the accomplishment of some other purpose? We have always-held in such cases that the question of grantor’s intention was of controlling importance in determining whether his acts should be held to constitute a delivery so as to pass title.” See, also, O’Connor v. O’Connor, 100 Iowa, 476; Culp v. Price, 107 Iowa, 136; Hutton *729v. Smith, 88 Iowa, 240. No good reason presents itself to, our minds for holding, as contended for by appellant, .that a different-rule obtains where, instead of a direct conveyance, the title is procured to be conveyed from another. The principle having application to the one state of facts has equal ■application to the other.
Without setting forth in detail the evidence upon which our conclusion is based, and following the rule thus announced, we may dispose of the case by saying that there is sufficient evidence competent for the purpose in the record to make it appear that plaintiff had no intention to vest title to the property in controversy absolutely in his son. His whole course of dealing with it makes it clear that he expected to retain the beneficial ownership, and that, upon •demand, he would become entitled to a conveyance of the legal title.
It follows that the decree of the trial court was right, and it is affirmed.